DETAILED ACTION
The Amendment filed 05/10/22 has been entered.  Claims 1-10 are still pending.  No substantive amendments have been submitted, although the minor amendments to dependent claims 8-10 properly overcome the 112 rejections.  Despite Applicant’s arguments, the previous 103 rejections of all pending claims are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Cuce in view of Li
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuce et al. (U.S. Patent No. 9,273,750) in view of Li et al. (U.S. Patent Pub. No. 2011/0084503) (cited by Applicant).  Cuce is directed to a structure of a hydraulic damper to be used for anchoring a floating object.  See Abstract; Figs. 6, 10.  Li is directed to a vehicle suspension apparatus employing a control system with a position sensor.  See Abstract; Figs. 2, 6, 26-31.  Note: these are “Y” references in the cited ISA Written Opinion. 
Claim 1: Cuce discloses an anchoring device (100) for anchoring a floating object (200, 320, 65) to an anchor structure (350) [see Figs. 6, 10] comprising: a first attachment (27) suitable for being secured to said floating object; a second attachment (36) suitable for being secured to said anchor structure; a damping member (11-13, 20) for damping the relative motion between said attachments and suitable for securing said first attachment to said second attachment and comprising a slide chamber (15), a piston (20) suitable for sliding in said slide chamber according to a relative motion between said attachments and at least one damper (33, 50, 140) suitable for damping the sliding of said piston in said slide chamber.  See Figs. 1-6, 10, 14-18. 
Cuce discloses all the limitations of this claim except for the control system employing a measurement sensor.  Li discloses the use of a similar fluid piston-cylinder damper arrangement (2600) [Fig. 26] wherein there is a control unit (2604) for said device (1) comprising a measurement sensor (2664) for measuring said sliding of said piston (2648 and attached piston); and a control board (2674) suitable for varying the damping of said damper according to said sliding of said piston detected by said measurement sensor.  See para. 0077-80; Figs. 26-31.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide a control unit on the damping systems of Cuce because the use of ECUs to provide precision damping based on real-time measured values of the systems is well-known and commonly employed in the art. 
Claim 2: Li discloses that said control board varies the damping of said damper according to said sliding of said piston.  See para. 0077-80; Figs. 26-31.  
Claim 3: Cuce discloses that said damping member comprises at least one kinematic mechanism [Fig. 18] suitable for kinematically connecting said piston (42) to said damper; said kinematic mechanism comprises a rack (141), a toothed wheel (145, 147) suitable for sliding along said rack when said piston slides in said slide chamber; and wherein said measurement sensor measures the rotations of said toothed wheel to calculate said sliding of said piston.  See Fig. 18. 
Claim 4: Cuce discloses that said damper (140) is electric and comprises a stator and a rotor; wherein said piston controls the rotation of said rotor when said piston slides in said slide chamber and wherein said measurement sensor measures the rotations of said rotor in order to calculate said sliding of said piston.  See Figs. 16-18; col. 15, lines 31-65. 
Claim 5: Li discloses that said control board is suitable for maintaining the sliding speed of said piston (42) between a minimum speed and a maximum speed.  See para. 0077-80; Figs. 26-31.  The specific values for the minimum and maximum speeds would be obvious to one skilled in the art because they are a design choice based on the damping effects desired, the anchoring structure and floating object used, and the medium that the object is immersed in.  
Claim 6: Li discloses data connection means suitable for allowing data exchange between said control unit and an external monitoring unit of said anchoring device.  See Fig. 2. 
Claim 7: Li discloses that said control unit comprises at least one of a first force sensor suitable for measuring a force applied by said floating object to said first attachment and a second force sensor suitable for measuring the force applied by said anchor structure to said second attachment.  See para. 0114 (“sensor assembly 3300 will sense vehicle dynamic parameters such as force....stress, and strain”). 
Claims 8-10: with regard to the sensors being suitable or capable of measuring “wave motion,” “conditions of the water” or “the air,” it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for the Li sensor to measure any number of parameters that could have any impact on the damping effects of the device, including all of those mentioned in these claims, to ensure proper functionality and performance of the device, especially since Li already contemplates multiple sensors measuring a wide variety of possible parameters.  See para. 0114.  In addition, these claims are indefinite and subject to the section 112 rejection above. 


Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive. 
First, in section A, Applicant makes the conclusory statement that unlike Cuce, the instant application discloses an anchoring device that can “easily control and adapt the speed of the piston to keep the damping force defined by the damper in a range of maximum efficiency along all the piston travel.”  See Remarks, page 6.  In response, Applicant has not pointed to a specific claim limitation that Cuce fails to, or improperly, discloses.  This appears to be a conclusory statement on the alleged functional differences between the current invention and the prior art, but that is wholly irrelevant to the instant rejection of claim 1. 
Second, in section B, Applicant contends that Li may not be used as a teaching reference because “Li does not disclose a device suitable for securing a floating object.”  See Remarks, pages 6-7.  In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li is directed to the control of a piston-cylinder type damper, much like the piston-cylinder type damper of Cuce.  Applicant expects the teaching reference Li to also be an anchoring device, but if this were true, it would be used as a sole 102 reference since it encompasses every other limitation of this claim. 
Third, Applicant continues in section B to assert that Li does not disclose measuring “the speed and acceleration, of the piston.”  See Remarks, page 7.  In response, this language does not appear in claim 1.  Claim 1 requires “measuring said sliding,” and this may include the positional information of the piston sliding within the cylinder chamber.  Applicant appears to be taking an overly narrow interpretation of this broad claim language.  In addition, Applicant puzzlingly contends that the Li control unit doesn’t control damping, but its clear from paragraphs [0077-80] that this is precisely what the control unit achieves.  See, e.g., para. 0079 (“…configured to provide control for, an electronically controlled damper assembly”).  Applicant’s arguments are ultimately unpersuasive.
For the foregoing reasons, all pending claims are rejected as detailed above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 10, 2022